         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 1 of 37




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HENRY STURSBERG,                                             CIVIL ACTION

        Plaintiff,
                                                              NO. 20-1635-KSM
        v.

 MORRISON SUND, PLLC, et al.,

         Defendants.



                                        MEMORANDUM

MARSTON, J.                                                                   December 11, 2020

       Plaintiff Henry Stursberg sued his former attorney and law firm, Defendants Matthew

Burton, Esquire and Morrison Sund, PLLC, respectively, after a heated dispute over Defendants’

legal fees resulted in Defendants unilaterally withdrawing their representation of Plaintiff in an

underlying action, leaving Plaintiff unrepresented, and then filing an involuntary bankruptcy

petition against Plaintiff. (See Doc. No. 1.) In his complaint, Stursberg asserts six causes of

action against Defendants: abuse of process, wrongful use of civil proceedings, tortious

interference with existing and prospective contractual relations, intentional infliction of

emotional distress (“IIED”), breach of contract, and credit defamation. (Id.)

       Defendants, Minnesota residents, have moved to dismiss the complaint on four different

grounds. (Doc. No. 2.) First, Defendants argue that this case should be dismissed for

insufficient service of process under Federal Rule of Civil Procedure 12(b)(5) because the

Morrison Sund secretary who signed the certified mail containing the complaint and summons

was not authorized to accept service on behalf of Defendants. (Doc. No. 2-2 at pp. 19–20.) In

addition, Defendants contend that the complaint must be dismissed for lack of personal
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 2 of 37




jurisdiction because they represented Stursberg in a Minnesota-based action and they filed the

involuntary bankruptcy petition in Minnesota bankruptcy court. As such, Defendants argue they

lack sufficient minimum contacts with Pennsylvania. (Id. at pp. 5–11; Doc. No. 7 at pp. 2–6.)

Third, Defendants assert that venue is improper because there is no evidence that a substantial

part of the events or omissions giving rise to Stursberg’s claims occurred in the Eastern District

of Pennsylvania. (Doc. No. 2-2 at pp. 11–12.) Last, Defendants argue that Stursberg’s state tort

claims are pre-empted by federal bankruptcy law and therefore should be dismissed for failure to

state a claim. (Id. at pp. 14–19; Doc. No. 7 at pp. 6–8.)

       In opposition, Stursberg contends that service is proper and Defendants should not be

allowed to evade service. (Doc. No. 6 at pp. 8–10.) As to personal jurisdiction and venue,

Stursberg argues that to the extent Defendants filed their wrongful involuntary bankruptcy

petition against him, they should have done so in the Eastern District of Pennsylvania (i.e.,

Defendants falsely represented that Stursberg resided, had a principal place of business, or

owned principal assets in Minnesota longer than in any other District in order to wrongly file an

involuntary bankruptcy petition against him in Minnesota) and Defendants should not be able to

escape personal jurisdiction in Pennsylvania or venue in the Eastern District by virtue of

intentionally filing the involuntary bankruptcy petition in the wrong location. (Id. at pp. 11–17.)

Stursberg also claims that by virtue of filing a “bad faith and perjurious” involuntary bankruptcy

petition against a Pennsylvania resident, Defendants expressly aimed their conduct at

Pennsylvania. (Id.)

       Defendants filed a reply (Doc. No. 7), and Stursberg filed a sur-reply (Doc. No. 16). The

Court held oral argument on November 19, 2020.

       For the reasons discussed below, we grant in part Defendants’ motion.



                                                 2
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 3 of 37




                                                     I.

        The following facts are pled in the complaint or averred in Stursberg’s affidavit, and

taken in the light most favorable to Plaintiff.

        Stursberg, a commercial mortgage broker and financial consultant, resides in

Philadelphia, Pennsylvania, and is the principal owner of Stursberg and Fine (“S&F”), a

mortgage brokerage and financial consulting firm that is also located in Philadelphia. (Doc. No.

1 at ¶¶ 1–2, 8; see also Stursberg Aff. at ¶ 11.) S&F manages and coordinates commercial loans

and evaluates transactions to help obtain competitive pricing. (Doc. No. 1 at ¶ 9). S&F has a

history of servicing the mobile park industry and has arranged financing for mobile parks across

the country. (Id.)

        In early 2013, Stursberg learned that KAW Parks, LLP, a Minnesota-based mobile park

company, was looking to sell its holdings. (Id. at ¶ 10.) KAW owned two parks, Big Lake

Mobile Home Park in Big Lake, Minnesota and Sherburne Village Mobile Park in Princeton,

Minnesota. (Id. at ¶ 11.) Stursberg and one of his former clients, Kent Titcomb, arranged

financing to acquire those parks from KAW. (Id.)1

        To proceed with the transaction, Stursberg and Titcomb formed a new entity, Amicorp

Communities, LLC. (Id. at ¶ 12.) Amicorp Communities, a Florida limited liability company,

was comprised of two members: (1) Amicorp, Inc., a Florida corporation exclusively owned by

Titcomb; and (2) 1648 Properties, LLC, a Pennsylvania limited liability company exclusively

owned by Stursberg. (Id.)2 Amicorp Communities was, in turn, the sole owner of KAW Parks


1
 Ladder Capital Finance LLC extended a loan to finance the acquisition of the two parks, which was
secured by a mortgage, assignment of rents, and a security interest in general intangibles. (Id. at ¶ 15.)
The original Note and Mortgage and other collateral was then assigned to Wells Fargo Bank N.A. (Id.)
2
 Stursberg and Ticomb were supposed to have equal ownership in the venture, but the records reflect that
Titcomb’s entity, Amicorp, Inc., is a 51% owner and Stursberg’s entity, 1648 Properties, is a 49% owner.

                                                     3
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 4 of 37




LLC, the entity that held title to the Big Lake and Sherburne Village parks. (Id. at ¶ 13.)

Finally, another Florida limited liability company, Pinerock Properties, LLC, was formed, and

Amicorp Communities was its sole member. (Id. at ¶ 14.) Pinerock owns certain mobile homes

and tangible assets located in the Big Lake and Sherburne Village parks. (Id.)

        Even though Stursberg and Titcomb had not reached an operating agreement, Titcomb

assumed responsibility for managing the day-to-day operation of the parks, for which Amicorp

was to receive a 4% management fee. (Id. at ¶ 16.) Although Stursberg repeatedly requested an

accounting of the revenue and expenses, Titcomb refused to provide all the books and records

related to the parks’ operation and only provided a portion of the company’s financials. (Id. at ¶

17.)

        In 2017, Stursberg reached his breaking point and could no longer tolerate Titcomb’s

secrecy. (Id. at ¶ 18.) Accordingly, the pair reached an agreement to seek a buyer for the mobile

home parks. (Id.) Stursberg located two separate buyers who were interested in acquiring the

parks: Kjellberg’s Inc., which offered $10.2 million, and Lakeshore Communities, Inc., which

offered $12.5 million. (Id.) Neither offer proceeded, however, because Titcomb, in his attempt

to hide his misappropriation of funds, interfered with the potential acquirers’ due diligence and

review of the financial records. (Id.)

        In March 2018, Stursberg and Titcomb agreed to participate in pre-litigation mediation

and ultimately entered into an informal settlement agreement. (Id. at ¶¶ 19–21.) The settlement

agreement provided that 1648 Properties (Stursberg’s entity) would acquire Big Lake park, and

Amicorp (Titcomb’s entity) would retain Sherburne park. (Id. at ¶ 20.) The parties also agreed

that an accounting would be conducted to evaluate the assets of Pinerock, which held tangible


(Id.)


                                                 4
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 5 of 37




assets and the accounts receivable for both parks. (Id.) The settlement agreement, however, was

never formalized or carried through, in part due to Titcomb’s attempts to insert new provisions

that had never been agreed upon. (Id. at ¶ 21.)

        As a result, shortly thereafter, in May 2018, 1648 Properties initiated a civil action in

Minnesota, alleging widespread misconduct by Titcomb individually and through his entities.

(Id. at ¶¶ 22–23.) Such misconduct included, inter alia, usurping a corporate opportunity to

acquire a park adjacent to Sherburne park, without disclosing such opportunity to Stursberg or

1648 Properties; misappropriating $358,182 in funds by secretly charging a 6% consulting fee on

top of a 4% management fee; improperly expensing travel expenses of $154,110; and submitting

separate income and expense reports with no explanation for the different numbers. (Id.) The

complaint sought specific performance of the settlement agreement, an accounting, appointment

of a receiver, and the dissolution of KAW Parks, among other things. (Id. at ¶ 23.)

        In March 2019, 1648 Properties and Stursberg retained Morrison Sund to represent their

interest in the Minnesota action. (Id. at ¶ 24; see also Doc. No. 6-1, Stursberg Aff. at ¶ 2.) For

the next nine months, Morrison Sund “ran up legal fees of approximately $300,000 and

accomplished basically nothing.” (Doc. No. 1 at ¶ 25; see also Stursberg Aff. at ¶ 4.)

Specifically, Morrison Sund was unsuccessful in its attempt to appoint a receiver, could not

enforce the settlement agreement, failed to obtain the books and records needed to conduct an

accounting, and never conducted a deposition of Titcomb. (Doc. No. 1 at ¶ 25.) Rather,

Morrison Sund “wasted time with sanctions motions and other unproductive activities.” (Id.)3


3
 During the course of the Minnesota action, the Wells Fargo loan, which had been obtained to finance the
acquisition of the two Minnesota parks, went into default. (Doc. No. 1 at ¶ 26.) Unbeknownst to
Stursberg, foreclosure proceedings ensued. (Id.) The firm “ignored a pending foreclosure action on the
property owned by [1648 Properties] and allowed judgment to be entered in foreclosure, greatly harming
1648’s bargaining position.” (Stursberg Aff. at ¶ 5; see also Doc. No. 1 at ¶ 26.)


                                                   5
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 6 of 37




        Frustrated with the firm’s lack of progress and its excessive bills, in November 2019,

Stursberg notified Burton of the need to change counsel. (Id. at ¶ 27; see also Stursberg Aff. at

¶¶ 6–7 (“After I paid approximately $100,000 of Morrison’s invoices and had received almost

$100,000 more in alleged billings, I complained about the extreme excess of the billings and lack

of progress in proceeding to trial. After Morrison refused to significantly reduce the bill or

satisfy me that they were on track to obtaining a resolution of the case within a reasonable

budget . . . [and] [a]fter further discussions concerning the bill went nowhere, I informed

Morrison that since the billing dispute could not be resolved that I would have to change

counsel.”).)

        Rather than wait for replacement counsel to enter an appearance, Morrison Sund

unilaterally withdrew from the case, leaving Stursberg unrepresented. (Doc. No. 1 at ¶ 27; see

also Stursberg Aff. at ¶ 8.) Morrison Sund also began sending Stursberg threatening emails

regarding the firm’s fees. (Doc. No. 1 at ¶ 27.) The firm claimed that Stursberg owed a total of

$200,698.32, when 1648 Properties had already paid the firm $95,000. (Id.; see also Stursberg

Aff. at ¶ 8.)

        On December 5, 2019, Burton ratcheted up the “threats” and stated that if he and

Stursberg could not reach an agreement for payment, “I’m going to commence collection steps

which you would be learning about tomorrow.” (Doc. No. 1 at ¶ 28; see also Stursberg Aff. at ¶

8.) Burton added, “that is not something that I want to do, but it [sic] something that I will do, if

we don’t reach an accord.” (Doc. No. 1 at ¶ 28.) Stursberg demanded that Burton stop issuing

collection threats, because the invoices appeared to be padded and included charges for work that

he had not authorized. (Id. at ¶ 29; see also Stursberg Aff. at ¶ 9.)

        One month later, on January 8, 2020, Burton, on behalf of the Morrison Sund law firm,



                                                  6
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 7 of 37




filed an involuntary bankruptcy petition in the United States Bankruptcy Court for the District of

Minnesota, No. 20-4005-KHS. (Id. at ¶ 30.) Stursberg was identified as the Debtor, and his

Philadelphia residential address was listed. (Id.) “The Petition, [sic] falsely states that Stursberg

was not paying his debts as they became due, unless they are the subject of a bona fide dispute as

to liability or amount.” (Id.) In the petition, Burton also “falsely alleged that [Stursberg]

resided, had [his] principal place of business or had principal assets in Minnesota longer than any

other district.” (Stursberg Aff. at ¶ 10.) 4

        The following week, on January 15, 2020, the bankruptcy court conducted an emergency

hearing and granted Stursberg’s request to dismiss the bankruptcy under 11 U.S.C. § 305(a)(1)

and the doctrine of abstention. (Doc. No. 1 at ¶ 31.) Stursberg’s counsel opted for the doctrine

of abstention route so that Stursberg’s creditors need not be notified of the petition in an attempt

to limit the damage to Stursberg’s reputation in the financial world. (Id.; see also Doc. No. 1-6,

Bankr. Hrg. Tr. at 4:12–5:7.)

        The Honorable Kathleen N. Sanberg presided over the hearing (see Doc. No. 12 at ¶ 4)

and admonished Burton and Morrison Sund for improperly using bankruptcy proceedings to

collect firm fees. (Doc. No. 1 at ¶ 32.) The court told Morrison Sund’s bankruptcy counsel:

“You are, and I believe Mr. Burton, are very, very well [aware] of the cases that talk about the

fact that an involuntary is not be used as a debt collection practice.” (Id.; see also Bankr. Hrg.

Tr. at 27:3–6.) Judge Sanberg continued: “Because what I’m talking about is this was used as



4
  Stursberg avers that he has resided in Philadelphia for over 36 years, and his business has been located
in Philadelphia for over 25 years. (Id. at ¶ 11.) Stursberg also submits that he “own[s] no assets in
Minnesota, much less having owned them longer there than in any other district.” (Id.) Stursberg asserts
that he “merely hold[s] a membership interest in a Pennsylvania limited liability company, 1648, which
owns a minority interest in a company [Amicorp Communities] which owns a mobile park home in
Minnesota.” (Id.)


                                                    7
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 8 of 37




pressure, if you will, in order to collect the firm’s fees. It wasn’t done in the interest of all

creditors, and that’s what an involuntary is to do. An involuntary is being done for the purpose

so that creditors are being paid, and that’s not what this was being done for here. It was being

used as a hammer, in order to collect the firm’s fees.” (Bankr. Hrg. Tr. at 27:13–21.) The court

observed that the “whole case [] quite frankly, it smells bad.” (Id. at 29:19–20.)

        During the hearing, it also became apparent that the only knowledge that the law firm had

regarding Stursberg’s other creditors was from Stursberg himself. (Doc. No. 1 at ¶ 33.) In fact,

Stursberg’s other creditors were being paid, and one was overpaid and later returned the sum.

(Id.; see also Stursberg Aff. at ¶ 13.) As noted above, the court dismissed the involuntary

bankruptcy petition under § 305, granted the motion for expedited relief, sealed the records, and

noted that with respect to mitigating damages, the provisions under 11 U.S.C. § 303(k)(2)

“prohibit[ed] the reporting [sic] agencies.” (Doc. No. 1 at ¶ 34; see also Bankr. Hrg. Tr. at

36:14–24.)

        Notwithstanding the court’s ruling, the next month, on February 20, 2020, Burton

bypassed Stursberg’s counsel and issued a letter directly to Stursberg and 1648 Properties at

Stursberg’s Philadelphia address. (Doc. No. 1 at ¶ 35; see also Doc. No. 1-7 at pp. 2–3;

Stursberg Aff. at ¶ 17.) In the letter, Burton falsely stated that he had reached an oral settlement

with R. Chris Sur (Stursberg’s bankruptcy counsel) “at roughly 3:15 p.m. on January 9, 2020,”

and that the settlement included a waiver of Stursberg’s claims against Morrison Sund PLLC.

(Doc. No. 1 at ¶ 35; see also Doc. No. 1-7 at p. 2.) Burton also advised Stursberg, “Simply

because we agreed to allow your involuntary bankruptcy case to be dismissed by way of

abstention does not mean that we no longer intend to collect what is owed to the firm. In fact,

the firm is unified in its desire to collect this amount by way of settlement or otherwise.” (Id.)



                                                   8
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 9 of 37




Burton also enclosed the purported settlement agreement and a confession of judgment. (Doc.

No. 1 at ¶ 36.) According to Plaintiff, no such agreement had ever been negotiated. (Id.;

Stursberg Aff. at ¶ 18.)

        One month later, on March 26, 2020, Stursberg initiated the instant action against

Defendants, asserting claims for abuse of process, wrongful use of civil proceedings, IIED,

intentional interference with existing and prospective contractual relations, breach of

contract/malpractice, and credit defamation. (See generally Doc. No. 1.)

                                                   II.

        As a threshold matter, we first address Defendants’ argument that this case should be

dismissed under Federal Rule of Civil Procedure 12(b)(5) for insufficient service of process.5

(See Doc. No. 2-2 at pp. 19–20.)

        Federal Rule of Civil Procedure 4(e) permits service to be made according to the state

law of the jurisdiction where the district court is located (here, Pennsylvania). Fed. R. Civ. P.

4(e). Under Pennsylvania law, a plaintiff may serve process on an out-of-state defendant through

“any form of mail requiring a receipt signed by the defendant or his authorized agent.” Pa. R.

Civ. P. 403; see also Lampe, 952 F.2d at 701. “[C]ertified mail is a proper method of service on

out-of-state corporations under Pennsylvania law.” Borah v. Monumental Life Ins. Co., No.

Civ.A. 04-3617, 2005 WL 83261, at *2 (E.D. Pa. Jan. 14, 2005). The party asserting the validity

of service bears the burden of proof. Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d

476, 482 (3d. Cir. 1993).


5
  Although Defendants raise their service argument last, we must consider it first. See Lampe v. Xouth,
Inc., 952 F.2d 697, 700–01 (3d Cir. 1991) (“It is an elementary requirement that personal jurisdiction
must be established in every case before a court has power to render any judgment. A court obtains
personal jurisdiction over the parties where the complaint and summons are properly serviced upon the
defendant. Effective service of process is therefore a prerequisite to proceeding further in a case.”
(citations omitted)).

                                                    9
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 10 of 37




       Here, Stursberg sent the complaint and summons to Morrison Sund and Burton on April

23, 2020 by certified mail. (Doc. No. 2-3 at p. 11; see also Doc. No. 2-2 at p. 20.) On April 27,

the receptionist for Morrison Sund, Nicole Tessier, signed the returned receipt for the two

certified letters. (Doc. No. 2-3 at p. 11; see also Doc. No. 2-2 at p. 20.) However, Tessier avers

in a declaration that she is not authorized to accept service on behalf of Morrison Sund or

Burton. (See Doc. No. 2-3 at pp. 11–12; see also Doc. No. 2-2 at p. 20.) Morrison Sund’s

manager, Erika Stein, also submitted an affidavit in which she averred that Tessier was not

authorized to accept service. (Doc. No. 2-3 at pp. 9–10; see also Doc. No. 2-2 at p. 20.) On May

1, Morrison Sund informed Stursberg’s counsel that Tessier was not authorized to accept service

on behalf of either Defendant. (Id. at p. 20.)

       Defendants now argue that because Tessier was not authorized to accept service, neither

Morrison Sund nor Burton was properly served. (Id. at pp. 19–20.) In response, Stursberg

argues that Tessier was authorized to accept service by virtue of the fact that she was responsible

for accepting mail and deliveries and accepted and signed the certified mail for Burton and

Morrison Sund, and that Defendants are trying to evade service. (Doc. No. 6 at pp. 8–10.) To

support his argument that Defendants are engaged in a game of hide-and-seek as to service,

Stursberg points to the fact that he delivered the complaint to Defendants on three separate

occasions. (Id. at p. 10; see also Oral Argument Tr. at 38:4–19 (summarizing his response to

Defendants’ service argument as “really?” and explaining, “We gave them the complaint three

times. Before files [sic], I sent it to them as a courtesy in trying to resolve something. It then

was sent to them and it was unclear as to whether the summons was attached or not, you could

not tell. So it was then sent a third time. And then we are told that the person who takes the mail

is not obligated to accept service. I think we quoted something from Judge Schiller about the



                                                 10
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 11 of 37




inappropriate conduct in trying to avoid service”).)

        Notwithstanding the persuasiveness of Stursberg’s arguments that reverberate with

common sense, coupled with the questionable nature of Defendants’ behavior,6 we find ourselves

constrained by the case law and have no choice but to grant Defendants’ motion as to insufficient

service, given that Stursberg did not offer us any proof7 that Tessier was authorized to accept


6
  We would be remiss to ignore Defendants’ hypocrisy in how they have proceeded in this action. We
therefore take the time to admonish Defendants, whose conduct appears to be underhanded and reeks of
foul play. After all, the purpose of service of process is to provide proper notice to defendants of the
claims asserted against them, and here Defendants clearly had notice, and had received the complaint
three times. (See Oral Argument Tr. at 42:22–24 (“Yes, Your Honor, by the fact I am here arguing before
Your Honor, Yes. They clearly had notice.”).) Despite the fact that his clients had notice, Defendants’
counsel argues, “Service of process, Your Honor, is in place for reasons . . . [T]he rules are the rules. And
you have to follow the rules.” (Id. at 42:18–25.) This argument strikes the Court as disingenuous,
especially given the record before this Court that shows Defendants chose to ignore the rules in filing the
involuntary bankruptcy petition. Apparently, “the rules are the rules” applies to everyone except
Defendants.

Moreover, when Defendants alerted Plaintiff’s counsel that Tessier was not authorized to accept service,
they could have identified who the proper person to accept service was, rather than hiding the ball. But,
ironically, although Defendants’ counsel was crystal clear on the fact that Tessier was not authorized to
accept service, when the Court questioned him on who was authorized to accept service, he struggled to
come up with an answer and could not name any particular individual “in charge.” (See Oral Argument
Tr. at 21:5–7 (“The attorney or person in charge, I would assume a member of the firm or Mr. Burton,
certainly in this case as a defendant.”).) Nor was he aware of how the Firm was operating in the midst of
the COVID-19 pandemic back in April (i.e., who was actually working in the office and could accept
service) or if the Firm operated remotely and for how long. (See id. at 21:17–21, 22:10–22 (“I don’t
know the answer to that, Your Honor . . . and I don’t want to misstate what their operations would be.”).)
Consequently, Defendants’ position borders on the absurd.
7
  During oral argument, the Court questioned Plaintiff’s counsel on whether Stursberg met his burden of
showing service was proper, given that Plaintiff did not provide an affidavit or any other evidence related
to service. Plaintiff’s counsel responded, “Well, it seems to be somewhat of an argument of convenience
when somebody comes in with this, that they take it, and then later say, Gee, I was not authorized, and
they are the person who is in charge[.]” (Oral Argument Tr. at 38:20–39:22.) But this ignores Third
Circuit case law, which requires some kind of proof that the person who signed the mail is an authorized
agent of the defendant.

We sympathize with Stursberg, as it appears that Defendants are playing games and have been anything
but straightforward and cooperative. But we cannot ignore the law. Our ruling could have been different
had Stursberg provided any kind of evidence, even an affidavit, that laid out his position as to who Tessier
was and her ability to accept service, as we are required to view all evidence and allegations in his favor
at this point. But arguments or allegations in pleadings do not constitute proof, and that is all Stursberg
has given us here.


                                                     11
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 12 of 37




service. See Lampe, 952 F.2d at 701 (“Plaintiff admits that defendant did not sign the receipts

and has offered no proof that the signatures belong to the defendant’s authorized agents.”);

Kornea v. J.S.D. Mgmt., 336 F. Supp. 3d 505, 509 (E.D. Pa. 2018) (“The burden is on the

plaintiff to show that the defendant or the defendant’s authorized agent signed the return receipt.

The fact that an individual is the defendant’s secretary or has the authority to accept mail on

behalf of the defendant does not establish that such an individual is an agent of the defendant

authorized to accept service of process . . . Plaintiff has not provided any information regarding

Evans or Talbot [the individuals who signed for the certified mail], nor has he established their

relationship to Defendants . . . Moreover, in affidavits submitted by Defendants, Talbot and

Evans explain that they are not authorized to accept service of court papers on behalf of

[defendants].”); Ghost v. Victory Recovery Servs., Civil Action No. 14-215, 2014 WL 1515700,

at *2 (E.D. Pa. Apr. 17, 2014) (“When the named defendant does not sign a returned receipt, the

plaintiff must supply some proof that the individual who did so was an authorized agent of the

defendant.”); Furin v. Reese Teleservices, Inc., No. 2:07cv1542, 2008 WL 5068955, at *1 (W.D.

Pa. Nov. 24, 2008) (“[T]he Third Circuit has expressly recognized that the plaintiff bears the

burden of proffering a competent basis to show an authorized agent of the defendant has received

the complaint and offering proof that a mail clerk or receptionist signed for a package offers no

proof that the signatures belong to the defendant’s authorized agents.” (quotation marks and

citations omitted)).

       Although Defendants admit that we have the discretion to quash service and allow

Plaintiffs to attempt to re-serve (see Oral Argument Tr. at 22:1–2), see also Ghost, 2014 WL

1515700, at *2 (“When granting a motion under Rule 12(b)(5), a district court has broad

discretion to either dismiss the plaintiff’s complaint for failure to effect service or to simply



                                                  12
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 13 of 37




quash service of process” (quotation marks and citation omitted)), we will exercise our discretion

to dismiss the complaint, in light of our analysis below on personal jurisdiction and venue.

                                                 III.

       Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a

claim for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). “The burden of demonstrating

the facts that establish personal jurisdiction falls on the plaintiff,” Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (internal quotation marks and citations omitted),

and the plaintiff must do so with “reasonable particularity,” Batista v. O’Jays, Inc., Civil Action

No. 18-0636, 2019 WL 400060, at *3 (E.D. Pa. Jan. 30, 2019) (quoting Mellon Bank PSFS, Nat’l

Ass’n v. Farino, 960 F.3d 1217, 1223 (3d Cir. 1992)). When a court does not hold an evidentiary

hearing, as is the case here, the plaintiff need only state a prima facie case of personal

jurisdiction. D’Jamoos ex rel. Est. of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d

Cir. 2009); Metcalfe, 566 F.3d at 330.

       In reviewing a 12(b)(2) motion, “a court must accept all of the plaintiff’s allegations as

true and construe disputed facts in favor of the plaintiff.” Lionti v. Dipna, Inc., Civil Action No.

17-01678, 2017 WL 2779576, at *1 (E.D. Pa. June 27, 2017) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 368 (3d Cir. 2002)); see also Metcalfe, 566 F.3d at 330; Toys “R” Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003). Nonetheless, “once a defendant has raised a

jurisdictional defense, the plaintiff must prove by affidavits or other competent evidence that

jurisdiction is proper.” Metcalfe, 566 F.3d at 330. A plaintiff may not merely rely on the

allegations in the complaint to establish that jurisdiction exists. See Lionti, 2017 WL 2779576, at

*1; Pendergrass-Walker v. Guy M. Turner, Inc., Civil Action No. 16-5630, 2017 WL 2672634,

at *3 (E.D. Pa. June 21, 2017); Goodway Grp. v. Sklerov, Civil Action No. 18-0900, 2018 WL



                                                  13
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 14 of 37




3870132, at *3 (E.D. Pa. Aug. 15, 2018); Gutierrez v. N. Am. Cerruti Corp., Civil Action No.

13-3012, 2014 WL 6969579, at *2 (E.D. Pa. Dec. 9, 2014); Yearwood v. Turner Constr. Co.,

Civil Action No. 09-5945, 2011 WL 570003, at *2 (E.D. Pa. Feb. 15, 2011).

       A. Personal Jurisdiction Legal Standard

       A district court may exercise personal jurisdiction over a non-resident defendant to the

extent permitted by the law of the state in which the court sits. O’Connor v. Sandy Lane Hotel

Co., 496 F.3d 312, 316 (3d Cir. 2007); see also Mellon Bank, 960 F.2d at 1221. Pennsylvania’s

long-arm statute authorizes courts to assert personal jurisdiction to the fullest extent allowed

under the United States Constitution. 42 Pa. Const. Stat. Ann. § 5322(b); see also O’Connor,

496 F.3d at 316; D’Jamoos, 566 F.3d at 102. Under the Due Process Clause of the Fourteenth

Amendment, for a court to exercise personal jurisdiction over a non-resident defendant, the

defendant must “have certain minimum contacts with [the state] such that the maintenance of the

suit does not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v.

State of Wash., Off. of Unemployment Compensation & Placement, 326 U.S. 310, 316 (1945)

(citation omitted); see also O’Connor, 496 F.3d at 316 (“[I]n determining whether personal

jurisdiction exists, we ask whether, under the Due Process Clause, the defendant has ‘certain

minimum contacts with . . . [Pennsylvania] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.’”) (citation omitted); D’Jamoos, 566 F.3d

at 102 (same).

       There are two types of personal jurisdiction: general jurisdiction and specific

jurisdiction. O’Connor, 496 F.3d at 317. “General jurisdiction is all-purpose” in that it

“allow[s] a court to exercise jurisdiction over the defendant for any claim lodged against that

party.” PPG Indus., Inc. v. Jiangsu Tie Mao Glass Co., Ltd., 2:15-cv-00965, 2020 WL 1526940,



                                                  14
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 15 of 37




at *3 (W.D. Pa. Mar. 31, 2020). Because Defendants are citizens of Minnesota and are not at

home in Pennsylvania, Stursberg rightly does not argue that we have general jurisdiction over

them.

        In contrast, specific jurisdiction exists where the claims arise from or relate to the

defendant’s contacts with the forum state. IMO Indus. v. Kiekert AG, 155 F.3d 254, 265–66 (3d

Cir. 1998). “Because this analysis depends on the relationship between the claims and contacts,

we generally evaluate specific jurisdiction on a claim-by-claim basis.” Marten v. Godwin, 499

F.3d 290, 296 (3d Cir. 2007) (citation omitted); see also Vizant Tech., LLC v. Whitchurch, 97 F.

Supp. 3d 618, 628 (E.D. Pa. 2015). Under the traditional test, to determine whether specific

jurisdiction exists, courts in this Circuit consider whether (1) the defendant “purposefully

directed its activities at the forum”; (2) the litigation “arise[s] out of or relate[s] to at least one of

those activities”; and (3) if “the exercise of jurisdiction otherwise comports with fair play and

substantial justice.” O’Connor, 496 F.3d at 317 (quotation marks and citations omitted); see also

D’Jamoos, 566 F.3d at 102.

        In addition, the Supreme Court has endorsed a separate specific jurisdiction test for

intentional tort claims, “which places emphasis upon the effects of a defendant’s actions in the

forum state.” Vizant Tech., 97 F. Supp. 3d at 628 (citing Calder v. Jones, 465 U.S. 783 (1984))

(emphasis added). The Third Circuit has instructed that, under the Supreme Court’s Calder v.

Jones decision, a plaintiff may demonstrate that personal jurisdiction exists if he or she shows:

“(1) the defendant committed an intentional tort; (2) the plaintiff felt the brunt of the harm in the

forum such that the forum can be said to be the focal point of the harm suffered by the plaintiff as

a result of that tort; and (3) the defendant expressly aimed his tortious conduct at the forum such

that the forum can be said to be the focal point of the tortious activity.” Marten, 499 F.3d at 297



                                                    15
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 16 of 37




(quoting IMO Indus., 155 F.3d at 265–66) (emphasis added); Remick v. Manfredy, 238 F.3d 248,

258 (3d Cir. 2001). This is known as the “effects test.” Marten, 499 F.3d at 297.

        The “effects test” allows a plaintiff to “demonstrate a court’s jurisdiction over a

defendant even when the defendant’s ‘contacts with the forum alone . . . are too small to comport

with the requirements of due process’ under [the] traditional analysis.” Id.; see also IMO Indus.,

155 F.3d at 265 (explaining that Calder recognized that “the unique relations among the

defendant, the forum, the intentional tort, and the plaintiff may under certain circumstances

render the defendant’s contacts with the forum—which otherwise would not satisfy the

requirements of due process—sufficient”). That said, the Third Circuit has recognized that

“Calder did not change the fact that even in intentional tort cases the jurisdictional inquiry

‘focuses on the relations among the defendant, the forum, and the litigation.’” Id. (citation

omitted). “Nor did Calder carve out a special intentional torts exception to the traditional

specific jurisdiction analysis, so that a plaintiff could always sue in his or her home state.” Id.;

see also Marten, 499 F.3d at 298 (“[T]he state of a plaintiff’s residence does not on its own

create jurisdiction over nonresident defendants.”).

        Accordingly, the mere fact that a plaintiff suffers harm in the forum state is not enough to

give rise to personal jurisdiction in that state. See, e.g., Marten, 499 F.3d at 297 (“Even if a

defendant’s conduct would cause foreseeable harm in a given state, such conduct does not

necessarily give rise to personal jurisdiction in that state.”); IMO Indus., 155 F.3d at 265

(“[J]urisdiction under Calder requires more than a finding that the harm caused by the

defendant’s intentional tort is primarily felt within the forum.”); Vizant Tech., 97 F. Supp. 3d at

629 (“Calder’s test . . . is not necessarily satisfied by the ‘mere allegation that the plaintiff feels

the effect of the defendant’s tortious conduct in the forum because the plaintiff is located there.’”



                                                   16
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 17 of 37




(citation omitted)); Applied Tech. Int’l, Ltd. v. Goldstein, No. Civ.A. 03-848, 2004 WL 2360388,

at *3 (E.D. Pa. Oct. 20, 2004) (“[J]urisdiction in intentional tort cases will not lie automatically

in the plaintiff’s home state simply because the plaintiff feels the brunt of the harm there.”

(citation omitted)).

        Rather, to establish that a defendant “expressly aimed” his conduct at the forum state, the

plaintiff must show “the defendant knew that the plaintiff would suffer the brunt of the harm

caused by the tortious conduct in the forum, and point to specific activity indicating that the

defendant expressly aimed its tortious conduct at the forum.” Marten, 499 F.3d at 297 (citation

omitted); IMO Indus., 155 F.3d at 266. Thus, “[s]imply asserting that the defendant knew the

plaintiff’s principal place of business was located in the forum [is] insufficient in itself to meet

[the expressly aimed] requirement.” Id. at 265.

        B. Specific Jurisdiction Analysis

        Although the parties failed to do so in their briefing, the law is clear that we must analyze

specific jurisdiction with respect to each of Stursberg’s six claims. See Remick, 238 F.3d at 255

(“Such a determination is claim specific because a conclusion that the District Court has personal

jurisdiction over [a] defendant[] as to a particular claim . . . does not necessarily mean that it has

personal jurisdiction over that same defendant as to [the plaintiff’s] other claims.”). We address

each claim in turn, beginning with the breach of contract/malpractice claim, which we analyze

under the traditional test, and then the intentional tort claims, which we analyze under the Calder

effects test.

Count V: Breach of Contract/Malpractice Claim

        Stursberg asserts a breach of contract/malpractice claim, alleging that Defendants

breached the parties’ Retainer Agreement by unilaterally withdrawing from their representation



                                                  17
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 18 of 37




of Stursberg in the Minnesota action. (Doc. No. 1 at ¶¶ 68–77.)

       “A contract may provide a basis for the exercise of personal jurisdiction that meets due

process standards, but a contract alone does not ‘automatically establish sufficient minimum

contacts in the other party’s home forum.’” Grand Entm’t Grp., 988 F.2d at 482 (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985)). For contract claims, a plaintiff must

establish that the defendant’s contacts with the forum were “‘instrumental in either the formation

of the contract or its breach.’” Shafik v. Curran, Civil Action No. 1:09-cv-02469, 2010 WL

2510194, at *5 (M.D. Pa. June 17, 2020) (quoting Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

(3d Cir. 2001)) (exercising personal jurisdiction over breach of contract claim where the

plaintiffs showed that the contacts were “instrumental” to the formation of the contract and its

breach, given that a broad outline of the contract was created at a meeting held in Pennsylvania;

the defendant’s consistent emails and calls into Pennsylvania illustrated the work one of the

plaintiffs was doing pursuant to the contract; and the defendant knew his communication

terminating the contract would be received in Pennsylvania).

       In determining whether it may assert personal jurisdiction over a breach of contract

claim, a court should also consider prior negotiations and contemplated future consequences.

Grand Entm’t Grp., 988 F.2d at 482 (quotation marks and citation omitted); see also PR

Gainesville, LLC v. UP Dev.—Gainesville 500 Acres, LLC, Civil Action No. 18-957, 2018 WL

2021076, at *4 (E.D. Pa. May 1, 2018) (“Although contracting with a resident of the forum state

is by itself insufficient to confer personal jurisdiction over a non-resident defendant, courts may

consider the contract, as well as prior negotiations, the parties’ actual course of dealing, and

contemplated future consequences when deciding whether specific jurisdiction exists.”) (citing

Vetrotex Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 151 (3d Cir. 1996)).



                                                 18
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 19 of 37




        As a general matter, “[m]ail and telephone communications sent by the defendant into the

forum may count toward the minimum contacts that support personal jurisdiction.” Grand

Entm’t Grp., 988 F.2d at 482–83 (concluding that the Spanish defendants had sufficient

minimum contacts, where one of the defendants directed at least twelve communications to the

forum and engaged in negotiations for an agreement that “would have created rights and

obligations among citizens of the forum”).

        Here, Stursberg does not allege or aver in his affidavit that the contract negotiations took

place in Pennsylvania, or otherwise show that Defendants’ contacts with Pennsylvania were

instrumental in the formation of the contract. (See generally Doc. No. 1; Stursberg Aff.) Nor

does Stursberg provide any information as to how many emails or phone calls he received from

Defendants while in the forum, or any evidence on the parties’ course of dealing from March to

November 2019.

        Stursberg avers, however, that Defendants sent invoices for their legal services to his

office in Philadelphia (see id. at ¶ 3), and provides multiple invoices bearing his Philadelphia

address (see Doc. No. 6-1 at pp. 7–23). In addition, Stursberg proffers a letter that Burton sent to

him in Philadelphia, claiming that a settlement agreement had been reached. (See id. at pp. 25–

26.) Taken together, we find these communications count toward the minimum contacts that

support jurisdiction.

        Notwithstanding our conclusion regarding the above communications, we have difficulty

finding that this litigation arises out of or relates to those activities, particularly given the dearth

of information that Stursberg has proffered. In his complaint, Stursberg does not allege that

Defendants breached the Retainer Agreement by inflating invoices over the course of the nine-

month representation period, or by creating a purportedly never-agreed-upon settlement



                                                   19
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 20 of 37




agreement. Rather, Stursberg alleges that by unilaterally withdrawing their representation in the

Minnesota action without substitute counsel prepared to replace them, Defendants unduly

prejudiced Stursberg, and therefore breached the contractual provision that stated that

Defendants had the right to terminate the agreement and withdraw for any reason, provided that

clients are not unduly prejudiced. (Doc. No. 1 at ¶ 74; see also id. (alleging that the “threat and

actual filing of a bad faith involuntary bankruptcy petition” was also unduly prejudicial).)

        In other words, the alleged breach arises out of or relates to Defendants’ unilateral

withdrawal from the Minnesota action, prejudicing Stursberg—not from Defendants padding the

invoices or creating a bogus settlement agreement. Although Stursberg indicated the need to

change counsel and Defendants withdrew their representation after an unresolved fee dispute, we

find that the connection between Defendants mailing the invoices 8 and settlement agreement to

Stursberg in Pennsylvania and Defendants’ unilateral withdrawal (the alleged breach) is too

attenuated.

        In the alternative, we hold that Stursberg has waived this issue by not responding to




8
  Notably, nearly all of the invoices Stursberg attached to his affidavit are dated before November 2019
(compare Doc. No. 6-1 at p. 7 (Sept. 2019 invoice), id. at p. 10 (Aug. 2019 invoice), and id. at p. 13 (Oct.
2019 invoice), with id. at p. 20 (Nov. 2019 invoice)), which is when Defendants unilaterally withdrew
from the case and their representation was terminated (see Doc. No. 1 at ¶ 27). Therefore, to the extent
that Plaintiff argues that the breach relates to Defendants’ attempt to collect unreasonable fees after
Defendants terminated their representation of him, he must rely only on the settlement agreement sent to
Pennsylvania.

Even though Stursberg mentioned the provision that limits Defendants to recover only reasonable
compensation upon the termination of their representation in his complaint, the focus still appears to be
on Defendants’ unilateral withdrawal. (See id. at ¶¶ 75–76 (“Defendants [sic] unilateral withdrawal from
its representation of Plaintiff [] limits it to quantum meriut [sic] recovery” because the agreement also
contained a provision that “[i]f the Firm’s services are terminated for any reason, clients shall pay
reasonable compensation to the date of termination” (emphasis added)).) In failing to clearly connect the
dots between the unilateral withdrawal, an attempt to collect unreasonable fees after the withdrawal, and
the breach, Plaintiff has not met his burden of establishing personal jurisdiction over this claim.


                                                    20
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 21 of 37




Defendants’ arguments in his opposition brief,9 or in his sur-reply. See, e.g., Dreibelis v.

Scholton, 274 F. App’x 183, 185 (3d Cir. 2008) (affirming district court’s finding of waiver as to

an argument where the plaintiff “had ample opportunity to make [that] argument in response to

defendants’ motion to dismiss and failed to do so”); Shoffner v. Wenerowicz, Civil Action No.

15-00392, 2015 WL 4199075, at *5 (E.D. Pa. July 13, 2015) (dismissing plaintiffs’ Fourth

Amendment claim where the defendants moved to dismiss that claim and the plaintiffs never

addressed the argument in their opposition brief).

                                                     ***

        We now turn to Stursberg’s intentional tort causes of action:

Counts I and II: Abuse of Process and Wrongful Use of Civil Proceedings

        Stursberg brings an abuse of process claim, in which he alleges that Defendants misused

the bankruptcy process by filing an involuntary bankruptcy proceeding to assist it in collecting

fees. (Doc. No. 1 at ¶¶ 38–47.) In addition, Stursberg asserts a wrongful use of civil

proceedings claim, premised on the same argument as his abuse of process claim—that

Defendants wrongly used the bankruptcy proceeding as a collection practice. (Id. at ¶¶ 49–53.)

        In Vizant Technologies, LLC v. Whitchurch, 97 F. Supp. 3d 618 (E.D. Pa. 2015), the court

held that personal jurisdiction existed as to the abuse of process claim under both the traditional

test and the effects test. Id. at 635. Under the traditional test, the court explained that, “[i]f, as

plaintiffs plead, defendants did engage in litigation and threats of litigation with the purpose of



9
  Stursberg only addresses the Calder effects test in his opposition brief, not the traditional test. (See Doc.
No. 6.) As explained above, because breach of contract is not an intentional tort, the Calder effects test
does not apply to this claim. Moreover, when the Court questioned Plaintiff’s counsel about whether
Plaintiff had waived the breach of contract claim by not addressing the traditional test, counsel side-
stepped the issue and did not address waiver or the traditional test specifically. (See Oral Argument Tr. at
35:9–37:9 (discussing the breach of contract claim and adding, “So I think that we have articulated in the
brief our disagreement in connection with, you know, the application of the Calder test.”).)

                                                      21
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 22 of 37




extorting money from Vizant, a Pennsylvania-based company, then their conduct was

‘purposefully directed’ at Pennsylvania . . . in that they targeted a company located within the

forum.” Id. at 634–35. As for the effects test, the court explained that abuse of process is an

intentional tort and the plaintiffs pleaded that they ‘felt the brunt of the harm’ in Pennsylvania in

that Vizant, based in Pennsylvania, has suffered reputational and financial harm as a result.” Id.

at 635. Further, the tortious conduct was “expressly aimed” at Pennsylvania because the

plaintiffs alleged that the “defendants’ actions were meant to have an impact upon Vizant, which,

as defendants were aware, is headquartered in Pennsylvania.” Id.

       Similarly, Stursberg argues that the filing of the involuntary bankruptcy petition against

him was an extortion attempt. (See Doc. No. 6 at p. 3 (“The sole purpose of the bankruptcy

filing was to inflict pain in Pennsylvania to coerce payment of grossly inflated fees.”).) This is

sufficient to show that Defendants’ tortious conduct was expressly aimed at Stursberg, who

Defendants were aware was located in Pennsylvania. See Vizant, 97 F. Supp. 3d at 635.

Stursberg also avers that he felt the brunt of the harm in Pennsylvania. (See Stursberg Aff. at ¶

14 (“All of my banking and credit relationships are located in Philadelphia. The bankruptcy

froze all my credit and severely harmed my banking relationships. I also serve as a financial

advisor whose business and reputation also were severely harmed by the bankruptcy filing. All

of this damage was caused in Philadelphia, PA where I live, work and own property.”).)

Finally, Stursberg has adequately pled that Defendants committed the intentional torts of abuse

of process and wrongful use of civil proceedings. (See, e.g., Stursberg Aff. at ¶¶ 11–12

(describing why “the entire claimed basis for filing a bankruptcy against [Plaintiff] in Minnesota

was false”); Doc. No. 1 at ¶¶ 38–53 (alleging that Defendants wrongly used bankruptcy

proceedings to collect disputed debts).) Viewing the facts in the light most favorable to



                                                 22
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 23 of 37




Stursberg, we find that we may exercise personal jurisdiction over Counts I and II.

Count III: IIED

       In asserting his IIED claim, Stursberg claims that he suffered anxiety, humiliation, fear,

embarrassment, and anger as a result of Defendants’ threats to file, and then the actual filing of,

an involuntary bankruptcy petition. (Doc. No. 1 at ¶¶ 55–59.) Stursberg did not make any

averments in his affidavit regarding the emotional distress he has experienced. (See generally

Stursberg Aff.)

       Nowhere in his brief does Stursberg explain the nexus between Defendants’ conduct,

Pennsylvania, and his IIED claim. Nor does Stursberg even argue that the letters or invoices

Defendants sent into this forum caused him emotional distress. The mere fact that Stursberg has

suffered anxiety, humiliation, fear, embarrassment, and anger in this forum is insufficient on its

own to establish personal jurisdiction. See, e.g., Marten, 499 F.3d at 297. We cannot find that

Stursberg has met his burden of showing that Defendants “expressly aimed” their conduct at

Pennsylvania as to his IIED claim.

Count IV: Intentional Interference with Existing and Prospective Contractual Relations

       Next, Stursberg asserts that Defendants have intentionally interfered with existing and

prospective contractual relations. Specifically, Stursberg pleads that “[a]t the time of

Defendants’ wrongful bankruptcy filing against Plaintiff, Plaintiff had other business deals and

credit applications pending which were withdrawn and/or denied after the bankruptcy case was

filed.” (Doc. No. 1 at ¶ 62.) Further, “[e]ven after the bankruptcy petition was dismissed,

Plaintiff was denied a loan due to the bankruptcy filing against him.” (Id. at ¶ 63.) But nowhere

in his complaint has Stursberg specified the location of the counter-parties to those business

deals or contracts with which Defendants allegedly interfered. (See id. at ¶ 61–66.) Without



                                                 23
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 24 of 37




such information, it is difficult for the Court to conduct a proper personal jurisdiction analysis.

Stursberg provides some additional information in his affidavit, in which he avers that “[a]ll of

[his] banking and credit relationships are located in Philadelphia”10 and that “[t]he bankruptcy

froze all of [his] credit and severely harmed [his] banking relationships.” (See Stursberg Aff. at ¶

14.) But, in the bankruptcy proceeding (a transcript of which Stursberg attached to his

complaint), Stursberg’s own counsel discussed how Stursberg dealt with financial institutions

that were not necessarily located or based in Pennsylvania. (See Doc. No. 1-6 at 14:8–13 (“You

know, both JPMorgan Chase, TD Bank, Citibank, and Barclays, which is four of his credit cards,

these financial institutions, two in particular, like JPMorgan and Citibank he deals with on a [sic]

basis. He works with all these large Wall Street banks.” (emphasis added)); id. at 34:4–20 (“I

understand just within the next month he’s got $22 million of transactions he intends to close,

and one of those is later this week, one’s next week, both of those, I think, together are about 12

million. He tells me that when he goes through closing these transactions there is a very specific

verification process that the banks – that these, you know, worldwide, large financial institutions

go through before they will wire money . . . And he is extremely concerned. These are banks that

he works with through – has built his career on.” (emphasis added)).)

        At bottom, Stursberg appears to argue that personal jurisdiction exists over this claim

simply because Stursberg and Stursberg’s business are located in Pennsylvania, and they

suffered harm here. (See Doc. No. 1 at ¶ 66 (“[A]s a result of Defendants’ interference with

Stursberg’s existing and prospective contractual relations, Stursberg suffered damages from lost

profits and business opportunities.”); Stursberg Aff. at ¶ 14 (“I also serve as a financial advisor

whose business and reputation also were severely harmed by the false bankruptcy filing. All of


10
  Stursberg does not, however, explicitly aver that those credit and banking relationships are the same
contractual relations that were harmed by way of Defendants’ alleged tortious interference.

                                                    24
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 25 of 37




this damage was caused in Philadelphia, PA where I live, work and own property.”).) Again, we

reiterate that merely alleging that he and his business were injured in this forum is insufficient to

establish personal jurisdiction. See, e.g., Marten, 499 F.3d at 297. We cannot find that Stursberg

has met his burden of showing that Defendants “expressly aimed” their conduct at Pennsylvania.

Although Defendants could have reasonably foreseen that the involuntary bankruptcy petition

they filed in Minnesota would have caused harm to Stursberg and Stursberg’s business in

Pennsylvania, that knowledge standing alone is insufficient to support personal jurisdiction. See

Weiser Law Firm v. Hartleib, Civil Action No. 19-2728-KSM, 2020 WL 5993628, at *17–18

(E.D. Pa. Oct. 9, 2020) (“[The defendant] did not meet with [the Firm’s client] (nor with any of

the Firm’s other clients or potential clients) in Pennsylvania, nor were he or [the Firm’s client] at

any time located in Pennsylvania. Rather, [the defendant], a California resident . . . contacted

[the Firm’s client], who resides in Michigan. Although [the defendant] could have reasonably

foreseen that his contacts with [the Firm’s client] would have caused harm to Plaintiffs in

Pennsylvania, that knowledge standing alone is insufficient to support personal jurisdiction.”).

       Furthermore, Stursberg did not provide any indication that Defendants themselves

reached out to his creditors or others with whom he had contracts or potential business deals in

Pennsylvania. And the involuntary bankruptcy petition was not filed in Pennsylvania and was

sealed. Although we understand and certainly sympathize with Stursberg’s argument—that

Defendants should not be able to avoid jurisdiction in Pennsylvania by wrongly filing the

involuntary bankruptcy petition in Minnesota, which was done by falsely representing that

Stursberg resided, had a principal place of business, or had principal assets in Minnesota longer

than anywhere else (such as Pennsylvania)—Stursberg has not cited a single factually analogous

case to enable us to find in his favor here. Rather, the weight of the law supports our conclusion



                                                 25
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 26 of 37




that merely alleging that he and his business were harmed in Pennsylvania is insufficient to

establish personal jurisdiction and show that Defendants expressly aimed their conduct to this

forum.

         As a more general matter, we will also address Stursberg’s broader arguments as to his

intentional tort claims. First, in arguing that we have personal jurisdiction over his intentional

tort claims, Stursberg cites to Paradise Hotel Corp. v. Bank of Nova Scotia, 842 F.2d 47 (3d Cir.

1988). (Doc. No. 6 at p. 15.) Stursberg states that in Paradise Hotel, “the Third Circuit [] found

that a bad faith involuntary petition provide[d] a basis for state law claims of the intentional torts

of wrongful use of civil proceedings, abuse of process and intentional interference with business

relations” and that accordingly, because he has pled those same torts in this case, which were

“directed at a Pennsylvania resident and having impact exclusively in Pennsylvania,” we have an

“ample basis” to exercise personal jurisdiction over Defendants. (Id.) In so arguing, Stursberg

makes an unjustified leap, and reads far more into the Third Circuit’s decision than is there. The

Paradise Hotel decision Stursberg cites to is a pre-emption decision, not a personal jurisdiction

decision. In fact, personal jurisdiction is not mentioned once in the entire opinion. Nor does

Stursberg provide us with any indication that personal jurisdiction had been at issue in that case.

Further, the decision itself does not indicate where the involuntary bankruptcy petition had been

filed (i.e., whether it had been filed outside of the forum state, the Virgin Islands). We decline to

extend the Third Circuit decision in Paradise Hotel in such an expansive way.

         Second, in his sur-reply, Stursberg argues that personal jurisdiction is proper over all his

claims because the involuntary bankruptcy petition could have only been properly filed in

Pennsylvania, and Stursberg could have moved to transfer the matter to the correct venue

(Pennsylvania) instead of moving for dismissal. (Doc. No. 16 at pp. 6–7.) During oral



                                                  26
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 27 of 37




argument, Stursberg’s counsel characterized the decision to transfer or dismiss as a “Hobson’s

choice,” arguing that transferring to the Eastern District would have “advertise[d]” the

involuntary bankruptcy petition “even more” and “created more harm.” (Oral Argument Tr. at

34:3–22.) Notably, Stursberg does not cite to a single analogous case (i.e., a case in which the

court exercised personal jurisdiction over defendants who filed a bankruptcy petition purposely

in the wrong venue and where the plaintiff moved for dismissal of the petition, rather than

seeking to transfer the matter to the proper venue). Further, the two cases Stursberg cites are

inapposite. See Praetorian Specialty Ins. Co. v. Auguillard Constr. Co., Inc., 829 F. Supp. 2d

456, 466 (W.D. La. 2010) (exercising personal jurisdiction over defendants, the Stewarts, where

they had “availed themselves of the benefits, privileges and protections of Louisiana by initiating

a lawsuit in Orleans Parish [in Louisiana]” and where “the case at bar [was] also related to the

lawsuit the Stewarts filed in Orleans Parish”); Gen. Contracting & Trading v. Interpole, Inc., 940

F.2d 20, 23–24 (1st Cir. 1991) (“[B]y bringing Suit No. 2, Trastco submitted itself to the district

court’s jurisdiction in Suit No. 1. Trastco elected to avail itself of the benefits of the New

Hampshire courts as a plaintiff, starting a suit against Interpole. By doing so, we think it is

inevitable that Trastco surrendered any jurisdictional objections to claims that Interpole wished

to assert against it in consequence of the same transaction or arising out of the same nucleus of

operative facts [in New Hampshire] . . . Upholding the forum court’s assumption of jurisdiction

over Trastco in Suit No. 1 seems a small price to exact for allowing Trastco to purposefully avail

itself of the benefits of a New Hampshire forum as a plaintiff in Suit No. 2.”). These cases are

distinguishable because Defendants did not file the bankruptcy petition in the current forum,

Pennsylvania (even if, as Plaintiff contends, they should have done so).

       Third, Stursberg argues that we have personal jurisdiction because Defendants engaged in



                                                 27
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 28 of 37




debt collection activities, by sending the “coercive” settlement agreement to him in

Pennsylvania. (See Doc. No. 16 at p. 8 (“Defendants did not limit their conduct to a bankruptcy

filing. They purposefully directed a subsequent mail communication to Stursberg in

Pennsylvania . . . threatening him and attempting to obtain his signature on a coercive

‘Settlement Agreement’ in an effort to collect a disputed debt. It is universally held that debt

collection activities directed into a forum confer personal jurisdiction over the creditor

attempting such communications.”).) But Stursberg does not explain how the settlement

agreement Defendants sent to him in Pennsylvania, after the involuntary bankruptcy petition was

dismissed, relates to his intentional tort claims, including his claims of intentional interference

with prospective or existing contracts and credit defamation. Indeed, as explained above and

discussed below, the heart of the tortious interference and credit defamation claims is that

Defendants’ filing of the involuntary bankruptcy petition injured Stursberg.

       Moreover, the cases on which Stursberg relies are inapplicable here because in those Fair

Debt Collection Practices Act (“FDCPA”) cases, the claims directly arose from the debt

collection letters. Further, these cases are not binding on this Court. See Varela v. Pee Dee Med.

Collection Servs., Civil Action No. 18-17196 (SDW)(LDW), 2019 WL 2083297, at *2 (D.N.J.

May 6, 2019) (“Here, defendants intentionally mailed three collection letters to plaintiff at his

New Jersey address seeking payment of a medical bill, and in so doing, purposely directed

collection efforts at the forum state. And there can be no doubt that plaintiff’s claim that the

language of the collection letters was false or misleading under the FDCPA directly arises from

the defendants’ act of mailing those letters to New Jersey.”); Russey v. Rankin, 837 F. Supp.

1103, 1105 (D.N.M. 1993) (exercising personal jurisdiction in FDCPA case where the

defendants “are alleged to have initiated their collection efforts by knowingly sending a demand



                                                 28
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 29 of 37




letter to a New Mexico resident” and explaining that “[b]ecause [the defendants’] written

correspondence is the nucleus of the alleged wrongful conduct rather than just an ancillary

contact with the forum, it was reasonable to have anticipated being hailed into New Mexico court

on claims based upon the letter); Bray v. Cadle Co., Civil Action No. 4:09-cv-663, 2010 WL

4053794, at *1–2 (S.D. Tex. Oct. 14, 2010) (involving defendants’ garnishment of plaintiff’s

funds in Texas, in which plaintiff sought, inter alia, a declaratory judgment that the Social

Security Act prohibited defendants from garnishing plaintiff’s social security funds, damages

under the Fair Debt Collection Practices Act, Texas common law claims (including abuse of

process), and alleged violations of the Texas Deceptive Trade Practices Act and Texas Debt

Collection Act, and where there had been five state court lawsuits between plaintiff and

defendants over the loan at issue).

Count VI: Credit Defamation

       Last, Stursberg alleges that Defendants defamed him to his creditors by filing the

involuntary bankruptcy petition on the public docket with the bankruptcy court. (Doc. No. 1 at

¶¶ 79–84.) Stursberg alleges that as a public filing, the petition “was received by credit reporting

services and transmitted to potential clients and lenders,” all of whom understood it to mean that

“Plaintiff was financially insolvent and not credit worthy.” (Id. at ¶ 81.)

       In his opposition brief, Stursberg did not cite to any personal jurisdiction case specific to

credit defamation. (See generally Doc. No. 6.) We find the Third Circuit’s analysis in Remick v.

Manfredy, a regular defamation case, instructive. There, the plaintiff’s defamation claim arose

out of two letters, both of which were sent to the plaintiff—a sports and entertainment law

attorney—in Pennsylvania but had no Pennsylvania recipients copied. 238 F.3d at 257–58. The

second letter was then allegedly published and distributed elsewhere within the boxing



                                                 29
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 30 of 37




community. Id. at 258. The Third Circuit concluded that the plaintiff had satisfied the first two

elements of the effects test because defamation is an intentional tort, and the plaintiff’s

professional activities were centered in Pennsylvania and the allegedly defamatory letters

questioned his professional ability, such that he could reasonably contend that he suffered the

brunt of the harm in the forum. Id.

       However, the Third Circuit determined that the plaintiff had not satisfied the “expressly

aimed” prong. Id. at 259. The court emphasized that according to the plaintiff, the allegedly

defamatory letters were published throughout the boxing community at large, not just in

Philadelphia. Id. The Third Circuit considered it “significant” that the plaintiff “ha[d] not

asserted that Pennsylvania has a unique relationship with the boxing industry.” Id. (noting that

the boxing community professionals who received the letter “were apparently located throughout

the country”). The Third Circuit distinguished the Supreme Court’s Calder decision and

elaborated: “Unlike the defendants in Calder, whose national magazine is published in

California more than any other state and whose story focused on California, it cannot be said that

the defendants here expressly aimed their conduct at Pennsylvania so that Pennsylvania was the

focal point of the tortious activity.” Id.; see also Noah Bank v. Sunday J. USA Corp., Civil

Action No. 18-1413, 2018 WL 6622999, at *4 (E.D. Pa. Dec. 18, 2018) (“First, as in Remick and

unlike in Calder, there is no indication that the dissemination of the defamatory statements was

concentrated in the forum state. Plaintiffs have not come forward with any facts indicating that

Defendants’ website is read extensively in Pennsylvania—setting this case apart from Calder,

where a disproportionate amount of the readership was based in the forum state. . . . Finally, as in

Remick but unlike Calder, Plaintiffs have not indicated that their industry as a whole is uniquely

tied to Pennsylvania.”).



                                                 30
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 31 of 37




        Here, as Defendants correctly observe (see Doc. No. 2 at pp. 10–11), Stursberg fails to

show (or, even argue) that the publicly filed involuntary bankruptcy petition would be uniquely

available for viewing in Pennsylvania (see generally Doc. Nos. 1, 6.). Although Stursberg avers

that he has special creditor and banking relationships in Pennsylvania (see Stursberg Aff. at ¶ 14

(“All of my banking and credit relationships are located in Philadelphia”)),11 he does not offer a

counter to the fact that the filing was publicly available across the country. In other words, he

fails to explain how a publicly filed document that could be accessed by anyone across the

country was expressly aimed at Pennsylvania specifically. Significantly, Stursberg fails to even

argue that because his creditors were largely based in Pennsylvania, there was a unique

relationship with the forum in that the publication was disproportionately viewed here. As it

stands, the mere averment that his creditors and banking relationships were located in

Pennsylvania, without more, is insufficient. We therefore cannot exercise personal jurisdiction

over Count VI.

                                                     III.

        In deciding a motion to dismiss for improper venue under Federal Rule of Civil



11
  Stursberg’s own counsel’s representations in the bankruptcy proceeding undermine the veracity of
Stursberg’s representation that all of his banking and creditor relationships are in Pennsylvania. (See
Doc. No. 1-6 at 14:8–13 (“You know, both JPMorgan Chase, TD Bank, Citibank, and Barclays, which is
four of his credit cards, these financial institutions, two in particular, like JPMorgan and Citibank he deals
with on a [sic] basis. He works with all these large Wall Street banks.” (emphasis added)); id. at 34:4–20
(“I understand just within the next month he’s got $22 million of transactions he intends to close, and one
of those is later this week, one’s next week, both of those, I think, together are about 12 million. He tells
me that when he goes through closing these transactions there is a very specific verification process that
the banks – that these, you know, worldwide, large financial institutions go through before they will wire
money . . . And he is extremely concerned. These are banks that he works with through – has built his
career on.” (emphasis added)).)

Likewise, we also note that in his complaint, Stursberg alleges that his business, S&F, “has built a
reputation for servicing the mobile park industry having arranged financing for parks from New York to
California.” (Doc. No. 1 at ¶ 9.)


                                                     31
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 32 of 37




Procedure 12(b)(3), we must accept all of Stursberg’s allegations as true, unless those allegations

are contradicted by Defendants’ declarations. Bockman v. First Am. Mktg. Corp., 459 F. App’x

157, 158 n.1 (3d Cir. 2012); N. Am. Commc’ns, Inc. v. Eclipse Acqui Inc., Civil Action No. 3:17-

167, 2018 WL 651795, at *4 (W.D. Pa. Jan. 31, 2018). Unlike jurisdictional challenges, when

challenging venue, the defendant bears the burden of showing improper venue. Bockman, 459 F.

App’x at 160. When jurisdiction is based on diversity of citizenship, 28 U.S.C. § 1391 governs

venue. Under § 1391(b), a plaintiff may bring a case in:

        (1) a judicial district where any defendant resides, if all defendants reside in the
        same State; (2) a judicial district in which a substantial part of the events or
        omissions giving rise to the claim occurred, or a substantial part of property that is
        the subject of the action is situated; or (3) a judicial district in which any
        defendant is subject to personal jurisdiction at the time the action is commenced,
        if there is no district in which the action may otherwise be brought.

28 U.S.C. § 1391(b)(1)–(3); see also Bockman, 459 F. App’x at 160. Here, given that

Defendants reside in Minnesota, the only way venue is proper in the Eastern District of

Pennsylvania is if § 1391(b)(2) applies (i.e., if a substantial part of the events or omissions giving

rise to Plaintiffs’ claims occurred in this District).

        As the Third Circuit explained in Cottman Transmission Systems, Inc. v. Martino, 36

F.3d 291 (3d Cir. 1994), “the statutory language of [§ 1391] favors the defendant in a venue

dispute by requiring that the events or omissions supporting a claim be ‘substantial.’ Events or

omissions that might only have some tangential connection with the dispute in litigation are not

enough.” Id. at 294. “Substantiality is intended to preserve the element of fairness so that a

defendant is not haled into a remote district having no real relationship to the dispute.” Id.

Further, in determining whether a substantial part of the events or omissions giving rise to a

cause of action occurred in a particular district, “[t]he test . . . is not the defendant’s ‘contacts’

with a particular district, but rather the location of those ‘events or omissions giving rise to the


                                                   32
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 33 of 37




claim.’” Id.; see also Bockman, 459 F. App’x at 160.

       However, “Section 1391(b) does not require this Court to determine the ‘best’ forum, or

‘the forum with the most substantial events.’ In fact, venue may be proper in more than one

district. It is necessary ‘only that a substantial part of the events occurred here.’” Lannett Co.,

Inc. v. Asherman, Civil Action No. 13-2006, 2014 WL 716699, at *4 (E.D. Pa. Feb. 24, 2014)

(citations omitted); see also id. at *3 (“Because § 1391 does not require a majority of the events

take place here, nor that the challenged forum be the best forum for the lawsuit to be venued, it is

irrelevant that a more substantial part of the events took place in another district, as long as a

substantial part of the events took place in [this] district as well. At bottom, the substantiality

inquiry is more qualitative than quantitative.” (internal quotation marks and citations omitted));

Leone v. Cataldo, 574 F. Supp. 2d 471, 483–84 (E.D. Pa. Aug. 11, 2008) (“‘The fact that

substantial activities took place in district B does not disqualify district A as proper venue as

long as substantial activities took place in A, too. Indeed, district A should not be disqualified

even if it is shown that the activities in district B were more substantial, or even the most

substantial.’” (quoting the Commentary following the revisions to § 1391)). When deciding

venue, a court “does ‘not [look] to a single triggering event prompting the action, but to the

entire sequence of events underlying the claim.’” Id. (quoting Uffner v. La Reunion Francaise,

244 F.3d 38, 42 (1st Cir. 2001)).

Counts I and II: Abuse of Process and Wrongful Use of Civil Proceedings

       The crux of Stursberg’s abuse of process and wrongful use of civil proceedings claims is

that Defendants have misused the bankruptcy process by using it as a collection process. (See

Doc. No. 1 at ¶¶ 38–53.)

       In determining whether Stursberg’s abuse of process and wrongful use of civil



                                                  33
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 34 of 37




proceeding claims are properly venued, we consider where the legal action giving rise to

Stursberg’s claim arose. For example, in Tucker v. Interscope Records, No. 98-4288, 1999 WL

80363 (E.D. Pa. Feb. 17, 1999), the plaintiffs asserted malicious prosecution and abuse of

process claims in the Eastern District of Pennsylvania, and their claims arose out of two lawsuits

that had been filed against one of the plaintiffs in the Central District of California. Id. at *1.

The court concluded that venue was improper, reasoning that a substantial portion of the events

did not take place in the Eastern District. Id. at *2. The court explained:

       All of the events alleged in Plaintiffs’ complaint relate to the allegedly tortious
       prosecution of the California lawsuits instituted against Mrs. Tucker, [one of the
       plaintiffs]. Those lawsuits were litigated in the Central District of California and
       the alleged abuse of process about which Plaintiffs complain, such as the notices
       of deposition for Mrs. Tucker’s depositions, were issued in the Central District of
       California. None of the discovery in those cases . . . took place within the Eastern
       District of Pennsylvania.

Id. Although the plaintiffs pointed to a few activities that occurred within the District, the court

found that those events were only tangentially connected to the instant lawsuit. Id.; see also

Weiser Law Firm, 2020 WL 5993628, at *21 (holding that venue was improper as to abuse of

process claim and noting that “Plaintiffs’ claims do not arise out of any lawsuit in the Eastern

District of Pennsylvania—rather, they primarily arise out of the Sprint derivative action in

Kansas and [the defendant’s] civil action against Plaintiffs in Kansas”); Farkas v. Rich Coast

Corp., Civil Action No. 2:13-cv-00926-LPL, 2014 WL 550594, at *23 (W.D. Pa. Feb. 11, 2014)

(holding that venue was improper and reasoning that “a substantial portion of the events giving

rise to [the] abuse of process claim occurred in Mifflin County, as that is where the Replevin

action [that provided the basis for the abuse of process claim] was brought”); accord. Cmty.

Surgical Supply of Toms River, Inc. v. Medline DiaMed, LLC, Civil Action No. 11-00221

(GEB)(TJB), 2011 WL 3235706, at *3–4 (D.N.J. July 28, 2011) (“Neither party submitted, nor

has this Court found, authority in this District regarding claims for malicious use of process filed
                                                  34
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 35 of 37




in a different venue from where the claim has been filed . . . [A]s the events giving rise to this

claim involve the use of process related to the TRO Action in Ohio, New Jersey is not the proper

venue[.]”).

       We are persuaded by these cases and observe that Stursberg’s abuse of process and

wrongful use of civil proceeding claims do not arise out of any legal proceeding in the Eastern

District of Pennsylvania—rather, they arise out of a bankruptcy petition that he alleges was

wrongly filed in the United States Bankruptcy Court for the District of Minnesota, to collect

legal fees that Defendants incurred while representing Stursberg in a Minnesota action.

       Stursberg attempts to distinguish these cases in his sur-reply, noting that in those cases,

venue was proper in the underlying case. He contends that those cases do not apply to his

situation because venue was not proper in Minnesota over the underlying bankruptcy matter.

(Doc. No. 16 at p. 10.) However, Stursberg admits that “there are no cases precisely on point.”

(Id.) In addition, as we previously noted, Stursberg also argues that personal jurisdiction and

venue are proper in this case because the involuntary bankruptcy petition could have been

properly filed only in Pennsylvania, and Stursberg could have moved to transfer the matter to the

correct venue (Pennsylvania) instead of moving for dismissal. (Doc. No. 16 at pp. 6–7.) Again,

the cases Stursberg cites are distinguishable. See Praetorian, 829 F. Supp. 2d at 471 (concluding

that venue was proper, and that a substantial part of events giving rise to the insurance coverage

dispute occurred in the Western District of Louisiana, where the insurance policies had at all

times been administered in Shreveport, Louisiana (located in the Western District) and the

original application for the insurance policies was received in Shreveport and the policies were

also rated and underwritten there); Gen. Contracting & Trading Co., 940 F.2d at 21–25 (no

discussion of venue).



                                                 35
        Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 36 of 37




       Stursberg also argues that venue is proper in the Eastern District because Stursberg

received debt collection-related communications in this District. (Doc. No. 16 at p. 9.) He

contends that “[t]his is fundamentally a debt collection case, and venue is proper where the acts

pertaining to debt collection were conducted, i.e., the mailings of invoices and the collection

letter, as well as the intended impact of the bankruptcy, which could only be filed properly in

Pennsylvania.” (Id.) But the cases on which Stursberg relies are distinguishable. See Fitzhenry

v. Guardian Prot. Servs., Inc., Civil Action No. 16-1253, 2016 WL 6652760, at *1 (W.D. Pa.

Nov. 9, 2016) (transferring venue to South Carolina because “[u]nder the TCPA [Telephone

Consumer Protection Act], venue is proper where the phone call is received” and the call was

received in South Carolina); Apostolou v. Mann Bracken, LLC, Civil Action No. 07-4950 (PGS),

2009 WL 1312927, at * (D.N.J. May 1, 2009) (finding venue was proper in FDCPA case and

explaining that “the majority of FDCPA cases have held that the plaintiff’s claim arises in the

district in which the plaintiff received the offending communication or debt collection letter”

(quotation marks and citations omitted)). In addition, Plaintiff’s claims for abuse of process and

wrongful use of civil proceedings do not relate to the invoices or settlement agreement (debt

collection activities) that Stursberg received at his Philadelphia address, in the Eastern District;

rather, those claims, as pled, are related to the involuntary bankruptcy petition Defendants filed

in Minnesota.

       As noted above, although we certainly appreciate Stursberg’s argument that Defendants

should not be permitted to falsely represent that he resided, had a principal place of business in,

or had principal assets in Minnesota longer than any other District, as was necessary to file an

involuntary bankruptcy petition in Minnesota, and that Defendants should not be rewarded for




                                                  36
         Case 2:20-cv-01635-KSM Document 20 Filed 12/11/20 Page 37 of 37




forum shopping,12 on the facts before us, we cannot find that the substantial threshold has been

reached here. 13 Accordingly, we find that venue is not proper as to Counts I and II.

                                                      VI.

        Because we find that service was not properly effectuated, that we do not have personal

jurisdiction over Counts III, IV, V, and VI, and that we do not have venue over Counts I and II,

we do not consider the parties’ arguments as to whether Stursberg’s state law tort claims are pre-

empted by the federal bankruptcy code. Rather, pursuant to Fed. R. Civ. P. 12(b)(5), we dismiss

Stursberg’s complaint, without prejudice.

        An appropriate order follows.




12
   Stursberg asserts: “The only argument that defendants can make is that they intentionally filed the
bankruptcy in the wrong district to forum shop. In federal courts, forum shopping is not rewarded.”
(Doc. No. 16 at pp. 9–10.) We admonish Defendants for their behavior to the extent they engaged in
forum shopping and filed the petition in the wrong venue. That said, the cases on which Stursberg relies
for his forum shopping argument involve very different factual situations. See N.Y. Life Distributors, Inc.
v. Adherence Grp., Inc., 72 F.3d 371, 383 (3d Cir. 1995) (holding that a “discretionary standard . . .
governs the district court’s decision to dismiss an action commenced under the interpleader statute during
the pendency of parallel state court proceedings” and discussing forum shopping in this context only);
Aetna, Inc. v. Jones, Civil Action No. 06-CV-2245, at *7 (E.D. Pa. Jan. 24, 2007) (same).
13
  Stursberg argues that where the effects test is satisfied, venue is proper, but only cites to one case in this
District so holding. (Doc. No. 6 at p. 16.) In Walsh v. Alarm Security Group, Inc., 157 F. Supp. 2d 501,
509 (E.D. Pa. 2001), in finding that venue was proper, the court’s reasoning did not solely hinge on its
conclusion that the Calder effects test was satisfied. Id. at 509. Indeed, the court also explained “the
event giving rise to all of Plaintiff’s causes of action [was] the refusal of the Defendants to honor their
contract and make payment to Plaintiff in Pennsylvania. Plaintiff’s injury occurred as a result of the non-
payment of wages and other benefits of employment due in Pennsylvania.” Id.


                                                      37
